           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 1 of 33. PageID #: 7378
                                                                                           1


              1                       UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF OHIO
              2                              WESTERN DIVISION

              3   UNITED STATES OF AMERICA, -               Case No. 3:03-CR-739
                                            -
              4          Plaintiff          -               Toledo, Ohio
                                            -               December 20, 2004
              5   -vs-                      -               Sentencing
                                            -
              6   JAMES W. WHEELER,         -
                                            -
              7          Defendant.         -
                  - - - - - - - - - - - - - - -             - -
              8
                                    TRANSCRIPT OF SENTENCING HEARING
              9                        BEFORE JUDGE DAVID A. KATZ

            10
                  APPEARANCES:
            11
                  For the Government:
            12                    JOSEPH R. WILSON, Esq.
                                  AVA M. ROTELL-DUSTIN, Esq.
            13                    Asst. U.S. Attorneys
                                  Four Seagate, Third Floor
            14                    Toledo, OH 43604
                                  (419) 259-6376
            15
                  For Defendant James L. Wheeler:
            16
                                        JEFFREY J. HELMICK, Esq.
            17                          1119 Adams Street, 2nd Floor
                                        Toledo, OH 43624-1508
            18                          (419) 243-3800

            19                          DAVID L. DOUGHTEN, Esq.
                                        4402 St. Clair Avenue
            20                          Cleveland, OH 44103-1125
                                        (216) 361-1112
            21
                  Court Reporter: Tracy L. Spore, CRR, RMR
            22                    1716 Spielbusch Avenue
                                  Toledo, Ohio 43624
            23

            24
                  Proceedings recorded by mechanical stenography.
10:12:10    25    Transcript produced by computer-aided transcription.




                                                                     Exhibit A, p. 1
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 2 of 33. PageID #: 7379
                                                                                           2


10:12:10      1                    (Commenced at 12:22 p.m. )

12:22:38      2                    MR. WILSON:       The next matter is the

12:22:40      3   sentencing of Mr. James Wheeler pursuant to the trial

12:22:44      4   conviction last June.            The defendant was referred for a

12:22:48      5   presentence investigation.              They have prepared that

12:22:50      6   report.       The government has reviewed that report, finds

12:22:52      7   no inaccuracies either as to the factual content or the

12:22:56      8   guideline calculations.            We're prepared to proceed with

12:22:58      9   sentencing .

12:23:00    10                     THE COURT:      Thank you.        I know that there

12:23:06    11    are several issues to be discussed by both the

12:23:10    12    government and addressed by the defendants on behalf of

12:23:14    13    Mr. Wheeler.         I think that there are three or four

12:23:26    14    issues at least.           I would like to suggest that

12:23:32    15    logically they be considered and discussed in the

12:23:36    16    following order:         First, the criminal history; second,

12:23:42    17    the implication of Section 841(b); third, role in the

12:23:52    18    offense; and fourth, Section 851 and the necessity or

12:24:02    19    the lack thereof with respect to prior convictions .

12:24:10    20                     Any objection to handling these matters in

12:24:12    21    that fashion?

12:24:14    22                     MR. WILSON:       No, Your Honor.

12:24:16    23                     MR. DOUGHTEN:        No, Your Honor .

12:24:18    24                     THE COURT:      I'd like the government first to

12:24:18    25    address the criminal history issues.




                                                                     Exhibit A, p. 2
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 3 of 33. PageID #: 7380
                                                                                              3


12:24:22      1                    MS. DUSTIN:       Yes, Your Honor.          In looking

12:24:24      2   at the report, as it sets forth, the defendant's

12:24:28      3   criminal history category , at paragraph 11, 111, on page

12:24:36      4   26 of the report, the report states that the defendant

12:24:40      5   has a total criminal history points of three, and

12:24:44      6   therefore is a criminal history category 2.                     The

12:24:46      7   government disagrees in certain respects with that

12:24:50      8   computation .        First, looking at paragraph 92, the

12:24:54      9   defendant was convicted of possession of marijuana and

12:24:58    10    possession of LSD in 19 72 and was released from parole,

12:25:02    11    after serving a sentence, in 19 75.

12:25:08    12                     THE COURT:      Excuse me.        Do I have the same

12:25:12    13    report as you?

12:25:16    14                     MS. DUSTIN:       I'm looking at the report that

12:25:18    15    was dated December 9.

12:25:28    16                     THE COURT:      I'm looking at a report dated

12:25:30    17    August 26.        The pagination is different.

12:25:56    18                     Excuse me.

12:25:58    19                     MS. DUSTIN:       I can use the August report if

12:26:00    20    you prefer.

12:26:04    21                     THE COURT:      I have the other ones.

12:26:06    22                     Mr. Sturdivant, were there any revisions

12:26:08    23    which would implicate the issues I just stated that are

12:26:12    24    necessary?

12:26:12    25                     MR. STURDIVANT:        Yes, Your Honor.           Let me




                                                                     Exhibit A, p. 3
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 4 of 33. PageID #: 7381
                                                                                           4


12:26:18      1   point them out to you.

12:26:26      2                    THE COURT:      Excuse us just a minute.

12:26:28      3                    (Discussion had off the record.)

12:27:26      4                    THE COURT:      The paragraph numbers are

12:27:28      5   different, and the conclusion with regard to criminal

12:27:30      6   history is where we had discussed in chambers with all

12:27:34      7   counsel present, and that conclusion was that it was

12:27:38      8   criminal history six.            I couldn't under stand a prior

12:27:42      9   draft showing a criminal history two.                   Please now

12:27:46    10    proceed.

12:27:50    11                     MS. DUSTIN:       At paragraph 92 the report

12:27:52    12    assesses zero criminal history points for the

12:27:54    13    defendant's conviction of possession of marijuana and

12:27:56    14    possession of LSD in 19 72 .

12:27:58    15                     It's the government 's position the defendant

12:28:02    16    should be assessed three criminal history points for

12:28:04    17    this conviction because the conviction would actually be

12:28:08    18    within 15 years of the defendant's conduct in the

12:28:14    19    instant case since Gus Macropoulos testified that the

12:28:18    20    defendant's drug distribution with him began in 1989 .

12:28:22    21    Therefore, counting 15 years from 1975 would place this

12:28:28    22    conviction within the 15-year window.

12:28:34    23                     Turning to the criminal history conviction

12:28:38    24    at paragraph 97, the defendant's conviction in 1982 for

12:28:42    25    a violation of the firearms act.                 The report assesses




                                                                     Exhibit A, p. 4
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 5 of 33. PageID #: 7382
                                                                                                  5


12:28:46      1   zero criminal history points for that conviction.                        It's

12:28:48      2   the government's position that the defendant should

12:28:52      3   actually receive two criminal history points for that

12:28:56      4   conviction because that also would fall within the

12:28:58      5   15-year window required under the sentencing guidelines .

12:29:02      6   The defendant was released from prison in 1982.

12:29:04      7   Counting 15 years from that date would place that into

12:29:08      8   1998 , well within his offense conduct in this instant

12:29:12      9   case .

12:29:14    10                     Next , looking at paragraph 103, that

12:29:16    11    paragraph assesses zero criminal history points for the

12:29:20    12    defendant's convictions in Florida in 2004 for RICO,

12:29:26    13    RICO conspiracy, and obstruction of justice .                    The

12:29:28    14    government presumes that the report writer did not count

12:29:32    15    that conviction feeling that it might be similar

12:29:38    16    conduct, relevant conduct to the instant offense.                        But

12:29:40    17    as this Court has heard, that conduct in that case was

12:29:44    18    completely separate from what the defendant was charged

12:29:48    19    with in this case, the fact this Court found that there

12:29:52    20    was no double jeopardy between the two offenses and two

12:29:56    21    cases ; therefore, it's the government 's position the

12:29:58    22    defendant should be assessed three criminal history

12:30:00    23    points for his conviction in Florida.

12:30:02    24                     Adding all the criminal history points

12:30:04    25    together , the defendant would actually score out at 11




                                                                     Exhibit A, p. 5
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 6 of 33. PageID #: 7383
                                                                                               6


12:30:10      1   points and be a criminal history category five, just

12:30:14      2   looking at his convictions .              However , it's still -- I'm

12:30:20      3   sorry, Your Honor ; did you have a question?

12:30:24      4                    THE COURT:      Yes.      I presume you're going to

12:30:48      5   address the career issue?

12:30:50      6                    MS. DUSTIN:       The career offender issue.

12:30:54      7   Just looking at the points themselves , the defendant

12:30:56      8   scores out at a criminal history five.

12:30:58      9                    It's the government 's position the defendant

12:31:00    10    is actually a career offender and therefore should be

12:31:02    11    treated as a criminal history category six.                     The

12:31:06    12    defendant does, in fact, have a prior conviction for a

12:31:10    13    drug offense, possession of marijuana, and possession of

12:31:12    14    LSD from 19 71 that when you look at the 15-year window,

12:31:16    15    it now counts towards the criminal history.                     And also

12:31:18    16    looking at the defendant's convictions in Florida from

12:31:22    17    2004, he was convicted of RICO and RICO conspiracy.                      A

12:31:28    18    number of predicate acts that were charged in the RICO

12:31:32    19    case concern bombings.             The defendant was, in fact,

12:31:36    20    found guilty of those predicate acts; and therefore,

12:31:40    21    this Court should treat that conviction as an offense of

12:31:44    22    violence .       He would therefore have both predicate acts

12:31:46    23    required under the guidelines and should be treated as a

12:31:50    24    career offender, which would start his base offense

12:31:52    25    level at , rather than a base offense level of 36, a base




                                                                     Exhibit A, p. 6
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 7 of 33. PageID #: 7384
                                                                                             7


12:31:58      1   offense level of 37.           Adding four levels to that for

12:32:02      2   leader or organizer would bring him to a base offense

12:32:06      3   level of 41 , and a criminal history category of six,

12:32:10      4   scoring out at a total of 360 months to life under the

12:32:14      5   sentencing table .

12:32:54      6                    THE COURT:      Mr. Doughten or Mr. Helmick?

12:32:56      7                    MR. HELMICK:       Your Honor, with regard to

12:32:58      8   these issues, taken in the order discussed, first with

12:33:02      9   regard to 92, Your Honor, that enhancement.                     With

12:33:06    10    regard to all these, Judge, I guess we'd pose a general

12:33:08    11    objection based upon Blakely and its progeny and just

12:33:14    12    simply indicate in our argument at this point the

12:33:18    13    Supreme Court hasn't specifically addressed this, that

12:33:20    14    such enhancements for sentencing for criminal

12:33:24    15    convictions should be decided by a jury.                  So we put that

12:33:28    16    on the record after any enhancements of this nature

12:33:30    17    discussed by the government.

12:33:30    18                     With regard to Number 92, I offer to the

12:33:34    19    Court, I think the testimony was less than clear in

12:33:36    20    terms of the time line of initiation of the conspiracy

12:33:40    21    testimony from this case.             And accordingly, since the

12:33:44    22    defendant was released from parole in March of 1975,

12:33:48    23    it 's simply too close, and that the Court ought to give

12:33:52    24    the defendant the benefit of the doubt by not imposing

12:33:54    25    the assessment with regard to paragraph 92.




                                                                     Exhibit A, p. 7
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 8 of 33. PageID #: 7385
                                                                                              8


12:33:58      1                    Judge , with regard to paragraph 97 , we have

12:34:00      2   nothing other than our general objection based on

12:34:02      3   Blakely and our right to jury determination.

12:34:06      4                    With regard to the Florida conviction , Your

12:34:08      5   Honor , paragraph 103, I suppose we'd offer, in addition

12:34:14      6   to the general objection, just because the Court found

12:34:18      7   that there was no constitutional bar under the Fifth

12:34:22      8   Amendment to secondary prosecution does not mean there

12:34:24      9   was not overlap in conduct and events between Florida

12:34:28    10    and here.        In fact, I think we know there was.                 So I

12:34:32    11    respect the Court 's determination with regard to double

12:34:34    12    jeopardy; I'd suggest to the Court for purposes of

12:34:38    13    enhancement that the Court ought to consider Florida and

12:34:42    14    the similarity and events and conduct and overlapping

12:34:46    15    conduct between the two.            I think it would be

12:34:48    16    inappropriate to assess any additional criminal history

12:34:52    17    points with regard to paragraph 103 and the defendant's

12:34:54    18    conviction in Florida.

12:35:00    19                     That's all we have at this time, Your Honor .

12:35:04    20                     THE COURT:      Thank you very much.            I'd like

12:35:06    21    to rearrange my order and address role in the offense

12:35:12    22    next .

12:35:16    23                     MS. DUSTIN:       Your Honor, the report

12:35:16    24    recommends an assessment of four levels with regard to

12:35:20    25    Mr. Wheeler.        We believe that that is commanded by the




                                                                     Exhibit A, p. 8
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 9 of 33. PageID #: 7386
                                                                                           9


12:35:24      1   terms of the guidelines and the reference in the

12:35:28      2   guidelines to assessing an additional four levels for

12:35:32      3   those persons who can clearly be shown to have managed,

12:35:36      4   to have led, and to have otherwise supervised five or

12:35:40      5   more persons.         It is very clear within the scope of the

12:35:42      6   drug operation a lone that Mr. Wheeler was involved in

12:35:46      7   there were over five people involved in that.                      And

12:35:48      8   there is no question that Mr. Wheeler stood in a

12:35:50      9   supervisory capacity .           In that particular sense, the

12:35:56    10    Court may well recall numerous members of the Outlaws

12:35:58    11    who came in here and testified that had -- at Mr.

12:36:02    12    Wheeler's direction they obtained drugs from Mr.

12:36:04    13    Wheeler, transported those drugs to other communities

12:36:06    14    such as Sandusky, Ohio .           We can recall the testimony of

12:36:10    15    Mr. Wheeler in attempting to recruit Mr. Dilts to take

12:36:12    16    part in alcohol-related -- drug trafficking activities.

12:36:16    17    So clearly and totally in the sense of a drug operation

12:36:20    18    alone, there is no question, Mr. Wheeler was a

12:36:22    19    supervisor within the context and within the meaning of

12:36:26    20    the guidelines.

12:36:26    21                     Also , with respect to the enterprise itself

12:36:28    22    in this case, it is also true that Mr. Wheeler was a

12:36:32    23    manager.      He occupied the position of international

12:36:34    24    president of the Outlaws.              And it is also instructive

12:36:40    25    and interesting to note that within the scope of the




                                                                     Exhibit A, p. 9
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 10 of 33. PageID #: 7387
                                                                                              10


12:36:44      1    Outlaws, and within the scope of Mr. Wheeler's

12:36:46      2    leadership of the Outlaws , that on numerous occasions

12:36:48      3    they dealt with issues that concerned the drug

12:36:52      4    distribution activities of members of the Outlaws .

12:36:54      5    There was the infamous Cancun meeting where in it was --

12:37:00      6    the issue was raised whether members in Canada would be

12:37:02      7    permitted to distribute certain kinds of drugs.                    And Mr.

12:37:06      8    Wheeler brought that issue to the table.                   Then, of

12:37:08      9    course, there was the ongoing discussion with regard to

12:37:12     10    methamphetamine sales, and we had tape recordings that

12:37:14     11    were played in which Mr. Wheeler indicated that that had

12:37:16     12    been discussed on the national level, and expressed some

12:37:20     13    anger with Mr. Puttick for not having taken that back to

12:37:24     14    the regions.       There being more than five individual

12:37:26     15    chapters in the county, it would seem to be clear that

12:37:32     16    Mr. Wheeler supervised five or more persons .                    Clearly

12:37:36     17    within those chapters there were any number of members

12:37:40     18    as well .

12:37:40     19                    Taking this all together, if there were ever

12:37:42     20    a case for the increase in four levels with regard to an

12:37:46     21    individual , this would be it .

12:37:50     22                    MR. HELMICK:        Your Honor, briefly, a general

12:37:52     23    objection based on Blakely.              I think this is exactly

12:37:56     24    the type of enhancement for which the Supreme Court has

12:38:00     25    described that ought to be delivered or considered by a




                                                                    Exhibit A, p. 10
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 11 of 33. PageID #: 7388
                                                                                            11


12:38:04      1    jury .    That was not done in the case.              There was not a

12:38:08      2    specific finding by the jury in the case with regard to

12:38:10      3    Mr. Wheeler's leadership role or lack thereof in the

12:38:14      4    offense.      We'll put that on the record first.

12:38:16      5                    Factually, having sat here with the Court

12:38:18      6    and heard the evidence for so long, I do not have to put

12:38:20      7    out that despite various titles, this was, by way of

12:38:26      8    leadership , this struck me as disorganized crime, not

12:38:30      9    organized crime, Your Honor.             And that even the Cancun

12:38:36     10    meeting and other things it is apparent that to the

12:38:40     11    extent that the Court believes the government has

12:38:42     12    established criminal conduct by Mr. Wheeler , that there

12:38:44     13    were people making side deals, cross deals, ignoring

12:38:50     14    things.     And I guess I'd point out to the Court there

12:38:58     15    are probably cases where it's clear , but it ain't so

12:39:02     16    clear in this one.           Thank you.

12:39:14     17                    THE COURT:       Well, with regard to that, with

12:39:16     18    regard to this, it would be an absolutely impossible

12:39:24     19    conclusion for me and an offense to my common sense,

12:39:32     20    after sitting through 11 weeks of trial, to conclude

12:39:40     21    that Mr. Wheeler was anything but a leader, and at that ,

12:39:50     22    an ironfisted leader.

12:39:58     23                    I've said this before, but after sitting

12:40:02     24    through these trials and listening to these members of

12:40:06     25    the OMC in these chapters , it reminds me of my




                                                                    Exhibit A, p. 11
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 12 of 33. PageID #: 7389
                                                                                            12


12:40:12      1    childhood, and the old cowboy movies.                  These folks

12:40:20      2    remind me of people like the Hole in the Wall Gang or

12:40:26      3    other gangs of outlaws in the west as depicted in those

12:40:32      4    class B movies.          But they took it too far; they took

12:40:38      5    this seriously and imposed it on our society.                     I cannot

12:40:48      6    for the life of me find how anyone, having sat through

12:40:54      7    the trial, could conclude Mr. Wheeler was other than a

12:40:58      8    leader.

12:41:02      9                    Now, having said this, it seems to me that

12:41:06     10    under the guidelines, most of this doesn't make any

12:41:14     11    difference .       It would appear to me, for instance, even

12:41:20     12    if Mr. Wheeler were a criminal history category 36 -- or

12:41:26     13    a 2, and an offense level of 36, that the maximum under

12:41:32     14    there is 262 months under Counts 1 and 3.                    And if I

12:41:38     15    followed that, I will tell you, I would impose them

12:41:42     16    consecutively .       That's 524 months, or 43 years plus.

12:41:56     17                    We then come to Count 2 , which is 20 years

12:41:58     18    consecutive .

12:42:02     19                    So whether it's a 37 plus four, and a

12:42:08     20    mandatory 360 years to life as a criminal history

12:42:14     21    category six, or a 36 with a criminal history of

12:42:18     22    category two, the sentence is going to be tantamount to

12:42:24     23    life .     I want to make that very clear.

12:42:28     24                    Could you give me but a moment.

12:42:34     25                    (Discussion had off the record.)




                                                                    Exhibit A, p. 12
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 13 of 33. PageID #: 7390
                                                                                             13


12:43:06      1                    THE COURT:       I'd like next to discuss the

12:43:08      2    implications of Section 841(b) of Title 21.                    It would

12:43:18      3    appear to me under that section that the jury, having

12:43:36      4    found that Mr. Wheeler was responsible for five

12:43:42      5    kilograms or more of cocaine , and 100 kilograms but less

12:43:50      6    than 1,000 kilograms of marijuana, that five kilograms

12:44:00      7    of cocaine requires under Section 841(b)(1)(A) to be

12:44:20      8    sentenced at a minimum of ten years to life.                     At a

12:44:34      9    maximum, if there are two or more prior convictions for

12:44:44     10    felony drug offense s, the 19 71 offense and the 2003

12:44:52     11    offense in Florida, such person shall be sentenced to a

12:44:58     12    mandatory sentence of life imprisonment without release.

12:45:08     13    I'd like comment on the applicability of 841(b)(1)(A).

12:45:20     14                    MR. WILSON:       I know this requires us to jump

12:45:22     15    a little bit ahead of the arguments scheduled, but we

12:45:26     16    did file a notice pursuant to Section 851 based upon two

12:45:32     17    prior drug penalties that Mr. Wheeler had in 19 71.

12:45:36     18    Those prior two drug felonies are sufficient to trigger

12:45:40     19    the applicability of Section 841(b)(1)(A), and thus, the

12:45:46     20    only sentence available is a mandatory term of life

12:45:50     21    without parole.

12:45:52     22                    The Court has also indicated that the

12:45:54     23    conviction in Florida adds an additional conviction, and

12:45:58     24    indeed it does because there was a drug offense involved

12:46:02     25    in his conviction down there.               But we have provided




                                                                    Exhibit A, p. 13
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 14 of 33. PageID #: 7391
                                                                                              14


12:46:04      1    notice under Section 851 with respect to two earlier

12:46:08      2    convictions , and those will do it, as well as the

12:46:12      3    additional conviction which the Court just referenced.

12:46:16      4                    We do agree with the Court's analysis as to

12:46:18      5    where this leads us in terms of a maximum and only

12:46:20      6    sentence available in this case.

12:46:22      7                    THE COURT:       It would further seem to me that

12:46:24      8    notice having been filed utilizing prior convictions ,

12:46:34      9    even though by some stretch those convictions were not

12:46:40     10    considered for criminal history category , those

12:46:44     11    convictions would be considered under 841(b)(1)(A); and

12:46:50     12    therefore, since the provisions of Section 851 of Title

12:46:58     13    21 of the United States Code were complied with, that it

12:47:02     14    leaves the Court with only a life sentence.

12:47:12     15                    MR. DOUGHTEN:        Your Honor , to repeat, we

12:47:16     16    filed some objections.           I'm just going to go over those

12:47:22     17    for the record.          First of all, we did get notice of the

12:47:24     18    enhancements.         And we understand as it currently stands

12:47:30     19    that there is no requirement for the government to have

12:47:32     20    to prove prior convictions to a jury.                  There is a case

12:47:36     21    before the United States Supreme Court currently that is

12:47:38     22    United States versus Shepard .              It is not exactly on

12:47:42     23    point ; I don't want to mislead the Court.                   However, it

12:47:46     24    is addressing that issue peripherally.                  So we're

12:47:48     25    objecting obviously to keep that issue alive.




                                                                    Exhibit A, p. 14
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 15 of 33. PageID #: 7392
                                                                                            15


12:47:52      1                    Second of all, Your Honor, I think paragraph

12:47:54      2    92, I think there's one conviction .                They're both --

12:48:02      3                    THE COURT:       There was only one conviction.

12:48:04      4                    MR. DOUGHTEN:        Right.      I'm not sure.

12:48:08      5                    THE COURT:       But there were counts within

12:48:10      6    that .

12:48:12      7                    MR. DOUGHTEN:        That's correct.

12:48:12      8                    THE COURT:       I only addressed it as one

12:48:16      9    conviction .       I believe Mr. Sturdivant agrees there's

12:48:18     10    only one conviction entitled to criminal history

12:48:22     11    category points.          Am I correct ?

12:48:26     12                    MR. STURDIVANT:         Correct.

12:48:30     13                    MR. DOUGHTEN:        For 814 are you considering

12:48:32     14    that two prior drug offenses for life or one?

12:48:46     15                    THE COURT:       I think that one, under

12:48:48     16    paragraph 103, former paragraph 92 , is one.                   I'm

12:49:06     17    looking at the wrong -- I'm sorry.                 I'm looking at the

12:49:10     18    wrong paragraph.         I am looking at 92.          92 is only one

12:49:22     19    predicate act, if you will.              And the other one, I

12:49:28     20    believe, is paragraph 103.

12:49:40     21                    MR. DOUGHTEN:        Yes, Your Honor.          I just

12:49:42     22    wanted to make clear .           Obviously we're removing our

12:49:46     23    double jeopardy argument for the --

12:49:48     24                    THE COURT:       I understand.

12:49:48     25                    MR. DOUGHTEN:        One final thing.          When it




                                                                    Exhibit A, p. 15
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 16 of 33. PageID #: 7393
                                                                                               16


12:49:50      1    goes to amounts charged, this is kind of novel.                    I wish

12:49:54      2    I had some case law to defend it , but I don't.                   But I

12:49:58      3    want to put it on the record since we're kind of at a

12:50:00      4    new frontier on all these sentencing issues.                     Our

12:50:04      5    double jeopardy argument, I think the Court conclude d

12:50:06      6    that these were separate acts.               And I guess our

12:50:10      7    position I want to make is it's improper to aggregate

12:50:14      8    the amounts for the purposes of sentencing when, in

12:50:18      9    fact , the acts were found to be separate incidents for

12:50:22     10    the purpose of double jeopardy.                So we're arguing the

12:50:26     11    amounts attributable to Mr. Wheeler have been inflated

12:50:30     12    basically for --

12:50:32     13                    THE COURT:       I interrupted because I only

12:50:34     14    used for sentencing the jury's finding of five kilograms

12:50:38     15    or more of cocaine.          I did not use any findings of

12:50:46     16    quantity in the Florida case as relevant conduct, if you

12:50:52     17    will .

12:50:52     18                    MR. DOUGHTEN:        All right.        Then again,

12:50:54     19    we'll just reiterate the double jeopardy issue which we

12:50:58     20    think applies in both situations.                Thank you.

12:51:02     21                    MR. HELMICK:        I'm sorry, Judge.         May we have

12:51:04     22    just one moment?

12:51:04     23                    (Discussion had off the record.)

12:51:28     24                    MR. DOUGHTEN:        Mr. Wheeler wants me to

12:51:30     25    clarify.      I think it's appropriate that I do.                 His




                                                                    Exhibit A, p. 16
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 17 of 33. PageID #: 7394
                                                                                            17


12:51:32      1    concern is -- the problem is it 's agreed that a number

12:51:36      2    of witnesses who testified in Tampa, Florida also

12:51:38      3    testified here, and they testified, the argument is,

12:51:42      4    about similar instances and similar acts of conspiracy,

12:51:46      5    that there's a double counting going on, that the amount

12:51:48      6    of drugs attributed to Mr. Wheeler for sentencing

12:51:52      7    purposes in Florida are also being attributed to him for

12:51:56      8    a separate conviction here in Toledo.

12:52:00      9                    THE COURT:       I'm assured that is far from

12:52:04     10    correct because the only attribution was the one found

12:52:08     11    by the jury sitting in Toledo, Ohio in this federal

12:52:12     12    court .     And I am looking now, as I did earlier, at the

12:52:18     13    special verdict drug quantities which were found by the

12:52:22     14    jury as I previously placed on the record, five

12:52:26     15    kilograms or more of cocaine , and 100 kilograms but less

12:52:30     16    than 1,000 kilograms of marijuana.                 And it is my belief

12:52:36     17    that the activities between Dayton, Fort Wayne , and

12:52:46     18    Indianapolis alone justified that conclusion.

12:52:54     19                    MR. WILSON:       I would also note that the drug

12:52:56     20    charges that form the basis of the Florida charges were

12:53:00     21    different than those which were involved here.                    They

12:53:02     22    involved -- there may have been an overlap of witnesses

12:53:06     23    who established the enterprise and Mr. Wheeler 's

12:53:08     24    connection with the enterprise, but the drug conspiracy

12:53:12     25    charges in Florida were much more limited, and involved




                                                                    Exhibit A, p. 17
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 18 of 33. PageID #: 7395
                                                                                            18


12:53:14      1    Mr. Wheeler and his association with Mr. Pellegrini from

12:53:18      2    Detroit, as opposed to the Green Region allegations

12:53:22      3    which form the basis of this indictment.

12:53:24      4                    So I know the Court has not considered any

12:53:26      5    quantities from Florida, and there is no legal way to do

12:53:28      6    so given the difference between the charges in Florida

12:53:32      7    and the charges here in Toledo.

12:53:40      8                    THE COURT:       Thank you.        I'll now ask Mr.

12:53:44      9    Wheeler, subject to all the objections which have been

12:53:52     10    aired and reserved by your counsel , both in writing as

12:53:58     11    filed previously with this Court, and orally today, and

12:54:02     12    at the hearing which was held with respect to the double

12:54:08     13    jeopardy issue -- have you read your presentence report

12:54:16     14    and discussed it with your counsel ?

12:54:18     15                    THE DEFENDANT:        I have.

12:54:22     16                    THE COURT:       Do either counsel or you, Mr.

12:54:24     17    Wheeler, have any objections to the form and content of

12:54:30     18    the presentence report except as articulated either

12:54:34     19    orally or in writing up through this hour?

12:55:08     20                    THE DEFENDANT:        No, I don't have any now.

12:55:10     21                    THE COURT:       Counsel ?

12:55:12     22                    MR. HELMICK:        Correct, nothing beyond what

12:55:14     23    we've said here today or previously filed in the case.

12:55:16     24                    THE COURT:       Government ?

12:55:18     25                    MR. WILSON:       Your Honor, I know we have no




                                                                    Exhibit A, p. 18
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 19 of 33. PageID #: 7396
                                                                                            19


12:55:18      1    further objections to be made.              We have a few other

12:55:22      2    comments prior to the imposition of sentence .

12:55:24      3                    THE COURT:       I understand.        This is only with

12:55:26      4    respect to the report.

12:55:26      5                    I'd like to order that the report be placed

12:55:28      6    in the record under seal.             Should an appeal be taken in

12:55:34      7    this case, as we all anticipate it will be, then I'll

12:55:38      8    order that counsel on appeal shall be permitted access

12:55:40      9    to the presentence report except the recommendations

12:55:48     10    section, which will remain sealed.

12:56:34     11                    I want to articulate again my conclusions

12:56:38     12    with respect to the guideline range and with respect to

12:56:48     13    the criminal history category .              I agree with the

12:57:00     14    government 's conclusions with respect to paragraphs 92

12:57:08     15    and 97 of the presentence report and the implications

12:57:36     16    that those conclusions have on the guideline range.

12:57:44     17    That would drive it from a 36 to a 37.                  It is clear to

12:57:52     18    me that Mr. Wheeler was established and held himself out

12:58:02     19    as the leader of at least the Green Region, but surely

12:58:08     20    from everything that was brought forth at trial, of the

12:58:14     21    international organization known as the Outlaw

12:58:22     22    Motorcycle Club .

12:58:22     23                    He would be a criminal history category six

12:58:30     24    with a guideline range of 41.               As a result of four

12:58:36     25    levels for leader of the enterprise, that results in a




                                                                    Exhibit A, p. 19
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 20 of 33. PageID #: 7397
                                                                                            20


12:58:42      1    sentencing window of 360 months to life.

12:58:52      2                    It appears as a result of our discussions

12:58:56      3    with regard to criminal history category that the

12:59:06      4    defendant, James Wheeler, would be classified under the

12:59:16      5    guidelines , the exact section being 4B1.1, as a career

12:59:32      6    offender, therefore resulting in a criminal history

12:59:38      7    category of six.         As a career offender at a criminal

12:59:50      8    history category of six, I believe that's 360 to life on

13:00:04      9    Counts 1 and 3 of the indictment, and on Count 2 of the

13:00:12     10    indictment , 20 years.

13:00:22     11                    Having said that, because the enhancements

13:00:30     12    and notifications with regard to prior criminal activity

13:00:40     13    were afforded to the defendant under Section 851 of

13:00:48     14    Title 21 , it would therefore appear that a sentencing of

13:00:58     15    life is mandatory.

13:01:02     16                    I also believe that it is clear to this

13:01:06     17    judge that even if Mr. Wheeler were a guideline of 36

13:01:16     18    and a criminal history of two, this Court would sentence

13:01:22     19    Mr. Wheeler to 262 months on Counts 1 and 3 to be served

13:01:28     20    consecutively , and 20 years consecutively on Count 2 .

13:01:44     21    That's a total of in excess of 63 years.

13:01:56     22                    I'll listen to both counsel for the

13:01:58     23    government , but first to counsel for Mr. Wheeler before

13:02:02     24    sentencing .

13:02:20     25                    MR. HELMICK:        Thank you, Your Honor .




                                                                    Exhibit A, p. 20
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 21 of 33. PageID #: 7398
                                                                                            21


13:02:22      1    Judge , I hate to keep renewing objections, but I guess I

13:02:28      2    will .     As well as with any discussion of possible

13:02:30      3    sentences and offense levels, the Court might impose a

13:02:38      4    second sentence, and under Blakely , just to preserve the

13:02:40      5    record on that.

13:02:42      6                    Judge , I'd ask the Court to consider by way

13:02:44      7    of mitigation what we believe to be the same or

13:02:48      8    substantially the same conduct overlapping from the

13:02:50      9    state of Florida from which Mr. Wheeler received a 16

13:02:54     10    and a half year sentence.

13:02:54     11                    I'd ask the Court to consider some of the

13:02:58     12    health problems he's experienced more recently at his

13:03:02     13    current age of 62 years.             I'd like the Court to

13:03:06     14    consider the fact that he served at times something of a

13:03:12     15    role as a peacemaker in attempt ing to bring rival

13:03:16     16    motorcycle clubs together to at least in some instances

13:03:20     17    be successful in reaching truces.               With regard to

13:03:26     18    further activities or aggression or violence , as the

13:03:30     19    Court heard both in this case as well as what came forth

13:03:36     20    in the testimony in the Florida case.

13:03:36     21                    And, Judge, I want to point out,

13:03:40     22    incidentally, and the record supports , that he has been

13:03:44     23    a good husband to Stephanie and a good father to his 13

13:03:48     24    year old son Justin.            I mention that as well.

13:03:52     25                    Judge , this may be premature, but I would




                                                                    Exhibit A, p. 21
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 22 of 33. PageID #: 7399
                                                                                            22


13:03:54      1    request a recommendation to the Bureau of Prisons for a

13:03:58      2    placement in Florida, because I believe that's where his

13:04:02      3    wife and son will be residing .              And they would like to

13:04:04      4    be close to him.          He, of course, would like to be close

13:04:08      5    to them .

13:04:10      6                    He continues, as the Court knows, to assert

13:04:12      7    his innocence, and intends to appeal.                  And, Judge, we'd

13:04:18      8    like the Court to appoint , if possible , attorney Gary

13:04:22      9    Crim, C-r-i-m, out of Dayton or make a recommendation to

13:04:28     10    the Sixth Circuit.         Frankly, Judge, I think the only way

13:04:30     11    to assure his appointment is probably for the Court to

13:04:34     12    do it .     I'd ask the Court to consider doing that in

13:04:36     13    terms of a replacement for us , and then asking Mr. Crim

13:04:40     14    to file a notice of appeal.

13:04:44     15                    THE COURT:       Any objection to that, Mr.

13:04:46     16    Wheeler?

13:04:48     17                    THE DEFENDANT:        No, not to that particular

13:04:50     18    part of the case .

13:04:52     19                    MR. HELMICK:        May I have one moment, Your

13:04:56     20    Honor ?

13:04:56     21                    (Discussion had off the record.)

13:05:06     22                    MR. HELMICK:        Judge , that's all I have at

13:05:08     23    this time.

13:05:08     24                    THE COURT:       Mr. Wheeler, this is your

13:05:10     25    opportunity to address the Court on your own behalf if




                                                                    Exhibit A, p. 22
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 23 of 33. PageID #: 7400
                                                                                            23


13:05:12      1    you wish to do so .

13:05:14      2                    THE DEFENDANT:        The only thing that I would

13:05:14      3    like to do is I filed a pro se motion with the Court,

13:05:20      4    and in that motion I asked to be able to speak to a

13:05:24      5    public -- preferably a federal public defender because I

13:05:28      6    have issues and questions, and I don't feel that I'm

13:05:32      7    getting the answers that I need from the people that

13:05:34      8    I've been represented by or by the Court.                    So you

13:05:38      9    mentioned about getting a hold of Cleveland because you

13:05:40     10    didn't think they could come to Milan and talk to me .

13:05:42     11    I still would request that I be able to talk to a

13:05:46     12    federal public defender .            I've got issues, and I'd like

13:05:50     13    to have some answers.

13:05:54     14                    Other than that, I don't have anything .

13:05:56     15    This is beyond me .

13:05:56     16                    THE COURT:       I'm going to appoint Mr. Crim to

13:06:00     17    represent you on appeal, and he will be in touch with

13:06:02     18    you.     And if he can't provide you the answers -- they

13:06:04     19    may not be the answers that you'd like to hear, but if

13:06:06     20    he can't provide you, then you will have an opportunity

13:06:10     21    discuss that further.

13:06:12     22                    Government ?

13:06:12     23                    MR. WILSON:       It's obviously, I think, very

13:06:16     24    clear from the evidence Mr. Wheeler operated at the

13:06:18     25    highest level of the Outlaws .              It was his direct




                                                                    Exhibit A, p. 23
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 24 of 33. PageID #: 7401
                                                                                                   24


13:06:22      1    participation and his decisions which led this

13:06:26      2    organization in so many different ways.

13:06:30      3                    In looking at this particular case, it has

13:06:32      4    been said that perhaps they can't shoot straight.                        They

13:06:36      5    shot straight in Anderson, Indiana .                They darn-near

13:06:38      6    killed a young man who was completely innocent at that

13:06:42      7    particular location .           They tried to blow up a clubhouse

13:06:46      8    in Indianapolis, Indiana.            There is evidence Mr. Wheeler

13:06:48      9    was directly involved in that.

13:06:50     10                    They sold drugs on a massive scale which

13:06:52     11    were distributed throughout the region, and by region

13:06:54     12    now we mean the midwest, including this area.

13:06:58     13                    What better fit could there be in this case

13:07:02     14    between the fact s that were presented in this trial and

13:07:04     15    the RICO violation for which Mr. Wheeler was convicted,

13:07:08     16    among others?       And who could be more deserving of the

13:07:12     17    ultimate penalties than somebody who used their club

13:07:16     18    affiliation , as Mr. Wheeler did in this case?                   And

13:07:18     19    motorcycle clubs are common, there are hundreds of them

13:07:22     20    across this country , and most of them are no more

13:07:26     21    harmful than a garden club, but in this case he chose to

13:07:30     22    use his particular club to intimidate and control others

13:07:34     23    as a way to distribute hundreds of kilograms of cocaine,

13:07:38     24    marijuana, and many other drugs.

13:07:40     25                    It is interesting , and you may have seen on




                                                                    Exhibit A, p. 24
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 25 of 33. PageID #: 7402
                                                                                            25


13:07:44      1    their own website that the Outlaws have chosen to

13:07:46      2    say, and I quote , "The government has labelled the

13:07:48      3    Outlaws Motorcycle Club a criminal organization and all

13:07:54      4    its members as criminal s simply because they are

13:07:56      5    members."       How untrue.       We spoke to this jury in

13:08:00      6    opening statement and in closing argument , and I don't

13:08:04      7    know how many other times , and we say now that

13:08:06      8    membership in the Outlaws or any other club is not

13:08:08      9    against the law.          It's your conduct in using that club

13:08:12     10    and what you choose to do with it that may violate the

13:08:16     11    law.     And the evidence in this case showed that Mr.

13:08:20     12    Wheeler in his conduct with the Outlaws very, very

13:08:22     13    clearly used his association with the club to violate

13:08:26     14    the laws and to distribute drugs on a massive scale.

13:08:30     15    He was a man of criminal leadership in this enterprise,

13:08:34     16    and he ran it in a very hands-on way.                 He was aware of

13:08:36     17    what was going on, both within his club and without it.

13:08:40     18                    And while it might seem sophomoric that so

13:08:44     19    much of their time was directed toward what rival clubs

13:08:46     20    were doing and who might be taking over this area, who

13:08:50     21    might be involved in another area, they ended up being

13:08:54     22    matters of dead seriousness to those particular

13:08:56     23    communities because on many occasions violence resulted .

13:09:00     24    And on certain occasions shown in this particular case,

13:09:02     25    we saw innocent people that got in the way of that




                                                                    Exhibit A, p. 25
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 26 of 33. PageID #: 7403
                                                                                                  26


13:09:06      1    particular violence .

13:09:08      2                    One can only look at the indictment against

13:09:12      3    Mr. Wheeler's good friend and close associate, Harry

13:09:16      4    Bowman, and some of the allegations in his charge which

13:09:20      5    Mr. Wheeler was convicted of in Florida.                   The

13:09:22      6    consequences of this biker warfare were shown with great

13:09:28      7    effect where we had bombings and killings in Florida

13:09:30      8    that involved the Outlaws and other clubs.

13:09:34      9                    The fact of the matter is, Your Honor , that

13:09:36     10    rather than biking and brotherhood, what we really saw

13:09:40     11    here was that Mr. Wheeler ran the Outlaws in terms of

13:09:44     12    drugs and domination.            Those were the operative phrases

13:09:46     13    in terms of how he ran his particular club.

13:09:50     14                    Based upon evidence in this case -- and I

13:09:52     15    believe it was fair to say that the trial in the case

13:09:54     16    was thorough, this Court gave every opportunity to the

13:09:58     17    defendant to present any fact that may bear upon this,

13:10:02     18    Mr. Wheeler had a fair trial, and now the question is ,

13:10:04     19    what is a fair penalty for Mr. Wheeler's conduct?                        The

13:10:10     20    most serious penalty available to this particular

13:10:14     21    conduct, save, of course, capital punishment, saved for

13:10:18     22    a whole separate category of offense, next to that the

13:10:22     23    most serious penalty is life without parole.                     How can

13:10:24     24    that not be a fair penalty for someone who has chosen to

13:10:28     25    lead a life of crime, who has chosen through their life




                                                                    Exhibit A, p. 26
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 27 of 33. PageID #: 7404
                                                                                               27


13:10:32      1    to lead an organization in the manner that he has here

13:10:34      2    and perpetuate at every opportunity the selling of

13:10:40      3    drugs , and the dispensing of pain across the midwest.

13:10:44      4                    In other words , Your Honor, we submit to the

13:10:46      5    Court that the life sentence , a life sentence in this

13:10:48      6    case is fair and appropriate for Mr. Wheeler.                     It is a

13:10:52      7    punishment that he is very much deserving of by virtue

13:10:56      8    of his conduct and his conduct only.                  It's not about

13:10:58      9    the Outlaws or any other group.                Just an individual .

13:11:02     10    In this case the jury looked at each individual

13:11:06     11    defendant on trail, all 14 of them, and acquitted two of

13:11:08     12    them .     They clearly understood what we are telling

13:11:12     13    them , that it wasn't about the club; it was about the

13:11:14     14    person.       And this person should be in prison for the

13:11:16     15    rest of his life .         Thank you, Your Honor .

13:11:44     16                    THE COURT:       Clearly I did not need to be

13:11:58     17    reminded by all counsel who spoke, and I don't mean this

13:12:04     18    unkindly to anyone, of that which was made very clear

13:12:08     19    through two trials involving the defendants in this

13:12:16     20    indictment who went to trial.               And I have said often

13:12:30     21    from this bench and other venues that most judges, this

13:12:36     22    one included, take no pleasure in imposing sentences.

13:12:50     23    But the impact which this defendant had on the lives of

13:12:54     24    so many others, both directly and indirectly , drives me

13:13:00     25    to a conclusion from which I can't escape.                    This case




                                                                    Exhibit A, p. 27
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 28 of 33. PageID #: 7405
                                                                                             28


13:13:06      1    has given me significant opportunity to reflect on the

13:13:12      2    law, vis-à-vis the influence for evil one person can

13:13:20      3    have on so many others.

13:13:26      4                    While you, Mr. Wheeler , alone did not create

13:13:32      5    an atmosphere of disrespect for the law, you perpetuate d

13:13:40      6    and enlarged upon a culture within the Outlaw Motorcycle

13:13:46      7    Clubs which venerated disdain for the rule of law, and

13:13:52      8    replaced it with its antithesis , a rule of crime, fear,

13:14:04      9    and violence.         Your clubs and a few like them turn what

13:14:12     10    was and is a legitimate purpose for clubs, brotherhood

13:14:20     11    based on a commonality of interest in motorcyc ling, into

13:14:26     12    that which is cast appall over the cycling word, at

13:14:30     13    least in the eyes of those outside that world.

13:14:42     14                    I understand from counsel their view that

13:14:46     15    your participation in an attempt to bring -- or among

13:14:54     16    rival motorcycle gangs, and that's the operative word,

13:14:58     17    gangs , may be a factor for me to consider .                  But those

13:15:08     18    clubs were gangs .         Your efforts to eliminate conflict

13:15:16     19    between those gangs did not mean that you were making an

13:15:24     20    effort to abandon the criminal enterprise which you

13:15:30     21    directed .

13:15:30     22                    Likewise , it is clear to me from what I have

13:15:40     23    seen and heard that you, when opportunity was there,

13:15:48     24    were a good husband and father to your wife and son

13:15:54     25    respectively.         But I can find no reason which validly




                                                                    Exhibit A, p. 28
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 29 of 33. PageID #: 7406
                                                                                              29


13:16:12      1    would give me pause to consider a downward departure.

13:16:26      2                    Pursuant to the Sentencing Reform Act of

13:16:28      3    1984 , it is the judgment of this Court that the

13:16:30      4    defendant James L. Wheeler is hereby committed to the

13:16:36      5    custody of the Bureau of Prisons to be imprisoned for

13:16:40      6    life .

13:16:42      7                    Based upon my review of his financial

13:16:44      8    condition as outlined in the presentence report, I find

13:16:48      9    that the defendant does not have the ability to pay a

13:16:52     10    fine , and will waive a fine in this case.                   The

13:16:54     11    defendant shall pay the United States a special

13:16:58     12    assessment of $300 which is due and payable immediately .

13:17:06     13                    As I said earlier, I've considered this case

13:17:10     14    both under the guidelines and clearly under Title 18 ,

13:17:14     15    Section 35 53 of United States Code.                I have seriously

13:17:24     16    considered the nature and circumstances of the offenses

13:17:30     17    with which this Defendant was charged and those which a

13:17:36     18    jury, after a very fair trial, an opportunity to be

13:17:44     19    heard , found him guilty.            I've looked at what is just

13:17:50     20    punishment for that -- I can't think of another word --

13:17:56     21    evil which was created by the atmosphere permeating the

13:18:06     22    Outlaw Motorcycle Clubs under his control.                   And that is

13:18:10     23    the appropriate word, "control."

13:18:14     24                    I believe the sentence I have just

13:18:16     25    articulated under the guidelines is clearly the sentence




                                                                    Exhibit A, p. 29
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 30 of 33. PageID #: 7407
                                                                                            30


13:18:22      1    I would and will give under Section 35 53, and that is

13:18:32      2    life .     That reflects the seriousness of the crime; it

13:18:40      3    affords protection to the public and prohibits this

13:18:44      4    defendant from further criminal activity .

13:18:54      5                    Unless there is an objection to the form of

13:18:56      6    the sentence -- I realize that the defendant objects to

13:19:00      7    the sentence itself -- I will order that the sentence be

13:19:04      8    imposed as stated and recommend that the Bureau of

13:19:12      9    Prisons designate the defendant to a federal facility in

13:19:14     10    the state of Florida so as to be available to his family

13:19:22     11    for visits.

13:19:26     12                    Any objection to the form of the sentence ?

13:19:28     13                    MR. DOUGHTEN:        No, Your Honor .

13:19:30     14                    MR. WILSON:       No, Your Honor.

13:19:30     15                    THE COURT:       Then I'll order it imposed as

13:19:34     16    stated and that it be imposed immediately .

13:19:42     17                    Mr. Wheeler, you can appeal your conviction

13:19:48     18    if you believe that the jury's finding of guilty was

13:19:52     19    somehow violative of your rights and/or of the law, or

13:20:02     20    if you believe there is a fundamental defect in your

13:20:06     21    case .     You also have a right under the statutes to

13:20:14     22    appeal your sentence under certain circumstances,

13:20:18     23    particularly if you feel that the sentence was contrary

13:20:22     24    to law.

13:20:26     25                    At the request of your counsel and with your




                                                                    Exhibit A, p. 30
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 31 of 33. PageID #: 7408
                                                                                             31


13:20:28      1    approval previously stated on the record, I'm going to

13:20:34      2    accept their withdrawal at this juncture as your counsel

13:20:40      3    for purposes of appeal and will appoint Mr. Gary Crim of

13:20:50      4    Dayton, Ohio as counsel for you on appeal.                    An appeal

13:21:00      5    is commenced by the filing of a notice of appeal with

13:21:06      6    the clerk of courts on the first floor of this

13:21:12      7    courthouse within ten days after your sentence has been

13:21:16      8    reduced to a judgment on the record.                  For the purposes

13:21:24      9    of filing the notice of appeal, because it happens to be

13:21:28     10    during this holiday season, should Mr. Crim not be

13:21:32     11    available to file that notice, present counsel are

13:21:38     12    authorized to file it on his behalf.

13:21:46     13                    I'll order that my statement of reasons for

13:21:52     14    sentencing be provided to the Bureau of Prisons and to

13:21:56     15    the probation officer in this district .

13:22:02     16                    Is there anything further from the

13:22:04     17    government .

13:22:04     18                    MS. DUSTIN:       Yes, Your Honor.           The

13:22:06     19    government would request the judgment commitment order

13:22:08     20    in this case not be filed until after the forfeiture

13:22:10     21    hearing.

13:22:12     22                    THE COURT:       That request is granted, of

13:22:14     23    course, and that forfeiture hearing has been set, I

13:22:24     24    believe, for next week.

13:22:30     25                    MR. HELMICK:        Next Tuesday at 2:00 p.m.




                                                                    Exhibit A, p. 31
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 32 of 33. PageID #: 7409
                                                                                              32


13:22:32      1                    THE COURT:       That's the 28th of December.              I

13:22:42      2    will withhold filing that until after the forfeiture

13:22:44      3    hearing has been concluded.             And, of course, counsel

13:22:48      4    will continue through at least that forfeiture hearing.

13:22:54      5                    MR. HELMICK:        Your Honor, may I ask the

13:22:56      6    Court do a separate judgment entry with regard to Mr.

13:22:58      7    Crim 's appointment for purposes of the appeal?                    I know ,

13:23:02      8    knowing Gary, he would be anxious to come and meet Mr.

13:23:06      9    Wheeler, as time permits, sooner.                Is it possible for

13:23:10     10    us to do that separate from the judgment of sentencing?

13:23:14     11                    THE COURT:       Yes.      We'll do that

13:23:16     12    immediately .       You understand ordinarily the Court of

13:23:20     13    Appeals makes those appointments.                But because of the

13:23:24     14    request made, I will make that appointment.                    And if it

13:23:28     15    is necessary, the Court of Appeals will consider that

13:23:32     16    appointment as well .

13:23:36     17                    Other than that, is there anything further

13:23:38     18    with regard to the sentence or anything else before we

13:23:42     19    adjourn?

13:23:42     20                    MS. DUSTIN:       No, Your Honor.

13:23:44     21                    MR. HELMICK:        No, Your Honor .

13:23:44     22                    THE COURT:       Thank you.        That concludes this

13:23:46     23    hearing.

13:24:14     24                    The Court was mistaken and did, in fact,

13:24:18     25    have and has reviewed in full the presentence report of




                                                                    Exhibit A, p. 32
           Case: 3:03-cr-00739-JGC Doc #: 2281-1 Filed: 05/05/20 33 of 33. PageID #: 7410
                                                                                            33


13:24:28      1    December 8, 2004, but mistakenly pulled from the file at

13:24:36      2    the beginning of this hearing the August, 2004 report.

13:24:48      3                    (Adjourned at 1:24 p.m.)

              4                                        - - -

              5                             C E R T I F I C A T E

              6

              7        I certify that the foregoing is a correct transcript

              8    from the record of proceedings in the above-entitled

              9    matter.

             10

             11    _________________________                             ___________

             12    Tracy L. Spore, RMR, CRR                              Date

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25




                                                                    Exhibit A, p. 33
